The opinion of the court was delivered by
Royce, J.
It must be intended from the pleadings that the pauper’s maiden settlement was in the town of Roxbury. And the present statute enacts that, since her husband has no settlement within the state, her settlement shall be neither lost nor suspended by her marriage. The question is, whether, by force of' this statute, she is liable to be removed from her husband, or from the place of his domicil and personal residence.
The extent to which the statute was intended to operate is somewhat doubtful. It is evident, however, that it may operate to important purposes, without authorizing a removal of the wife in a case like the present. In proof of this I need only mention its effect in reference to the children of such a marriage. Under the statute these at once take the settlement of their mother, in conformity with the doctrine held in Newton v. Stratford, 3 Conn. R. 600, and Lebanon v. Hebron, 6 do. 45. Whereas, if her settlemont were left suspended according to the old law as generally received, it might be doubted whether the children could ever derive a settlement from her, unless, by reason of the husband’s desertion a.nd leaving the state, or the dissolution of the marriage by divorce, or by the husband’s death, her settlement should be revived before the children became of age, or *625emancipated. See Bethel v. Tunbridge, 13 Vt. R. 446. We are not to suppose the legislature to- have been unmindful of that great principle of social and moral policy, which forbids the coercive separation of the wife from her husband, except for crime. It was recognized as pervading our system of poor laws in Hartland v. Pomfret, 11 Vt. R. 443. Nor are we disposed to infer a design to break in upon this principle, so long as the words of the recent act will admit of a less rigorous construction. Now the liability of the wife, whenever she becomes chargeable as a pauper, to be thus taken from her husband and family to the place of her legal settlement, is no where expressly affirmed in the statute. If the liability exists, it must result as the necessary consequence of her being a pauper and having a settlement. And it is true that when these facts concur, there is generally a right in the town where the pauper resides to cause an immediate removal. But this general rule, like most others, has its exceptions. Some legal impediment may intervene to prevent a removal, without any loss or suspension of settlement. Thus, children of that tender age which requires the nurture of a mother, are not removable from her to their place of legal settlement. Nor can a person, owning and occupying a freehold estate, be removed from it, however inadequate it may be to furnish the needed support. Londonderry v. Acton, 3 Vt. R. 129; Randolph v. Braintree, 10 do. 442. And since the point under consideration is left, to say the least, in doubt by the statute, we think the condition of a wife whilst living with her husband, or under his immediate control and protection, should be treated, for the present purpose, as being analogous to that of the persons just named ; and, consequently, that though this pauper has a settlement in Roxbury, she is not at present liable to be removed.
The judgment of the county court is, therefore, affirmed.